COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00195-CR


HARRY EUGENE                                                        APPELLANT
BROWN

                                        V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Appellant Harry Eugene Brown appeals the trial court’s judgment revoking

his deferred adjudication community supervision and sentencing him to fourteen

years’ confinement for burglary of a habitation.        Brown’s court-appointed

appellate counsel has filed a motion to withdraw as counsel and a brief in support

of that motion. Counsel’s brief and motion meet the requirements of Anders v.

California by presenting a professional evaluation of the record demonstrating
      1
       See Tex. R. App. P. 47.4.
why there are no arguable grounds for relief. 386 U.S. 738, 87 S. Ct. 1396

(1967). Brown had the opportunity to file a pro se brief, but he has not done so.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.



                                                    PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 5, 2012




                                         2